Citation Nr: 1237349	
Decision Date: 10/31/12    Archive Date: 11/09/12

DOCKET NO.  06-14 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease with degenerative changes of the lumbar spine, currently assigned a 20 percent evaluation.

2.  Entitlement to an increased rating for right shoulder bursitis with degenerative arthritis, assigned a 10 percent rating prior to March 29, 2007, and a 20 percent evaluation effective that date.

3.  Entitlement to an increased rating for left shoulder bursitis, assigned a 10 percent rating prior to March 29, 2007, and a 20 percent evaluation effective that date.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for a bilateral elbow disability.

6.  Entitlement to service connection for a dermatological disorder, to include recurrent skin rash.

7.  Entitlement to service connection for a venous disability of the lower extremities, to include varicose veins and/or deep vein thrombosis (DVT), manifested by symptoms including pain and/or cramping of the lower extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from July 1964 to July 1966, and from May 1967 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of July 2005.  The Veteran testified at an RO hearing before a Decision Review Officer (DRO) in March 2007.  The appeal was remanded by the Board in September 2010.  

Concerning the issue now characterized as entitlement to service connection for a venous disability of the lower extremities, to include varicose veins and/or deep vein thrombosis (DVT), manifested by symptoms including pain and/or cramping of the lower extremities, in his February 2005 claim, the Veteran said that he experienced pain, weakness, and numbness in his legs, to the point where he needed surgery for recurrent DVT in both legs.  The RO construed this as two separate service connection issues, for DVT and for pain, weakness, and numbness of the lower extremities, and denied the claims in the July 2005 rating decision.  In an August 2005 rating decision, the RO continued the denial of the claim for service connection for DVT.  In a notice of disagreement received in September 2005, the Veteran said he was appealing issues including DVT and lower extremity pain, weakness and numbness.  The statement of the case in April 2006 included the issues of service connection for DVT and for lower extremity pain, weakness, and numbness, and in his substantive appeal received later that month, he indicated he was appealing all issues listed on the statement of the case.  

Then, in March 2007, an application to "reopen" the claim for service connection for varicose veins was received.  In the March 2007 notice letter, he was informed that service connection for varicose veins had been denied in an August 2005 rating decision; however, the August 2005 decision did not address varicose veins, but only DVT.  At his DRO hearing in March 2007, he indicated that his symptoms in the lower extremities consisted of cramping pains, and that he had been told by his doctor that they were related to varicose veins.  He also discussed symptoms pertaining to his feet, and service connection was later granted for a bilateral foot condition including plantar fasciitis.  Thus, concerning the Veteran's lower extremity pain in the feet, that issue has been resolved in the Veteran's favor.  

In view of these factors, the Board finds that the Veteran's claim concerning his lower extremities, for which he perfected an appeal in April 2006, is best characterized as service connection for a venous disability of the lower extremities, to include varicose veins and DVT.  

The issues of service connection for a bilateral elbow disability, a bilateral knee disability, and a venous disability of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal period, the service-connected lumbar spine disability has been manifested by X-ray evidence of degenerative disc disease with degenerative changes, with limitation of motion, but with flexion to greater than 30 degrees and without ankylosis, additional functional impairment, including during flare-ups, or incapacitating episodes, and the schedular criteria are adequate.

2.  Bursitis with degenerative changes of the right shoulder was manifested by range of motion to higher than the shoulder level (i.e., 90 degrees) prior to March 29, 2007, and range of motion to the shoulder level or higher beginning that date.  

3.  Bursitis of the left shoulder was manifested by range of motion to greater than the shoulder level (i.e., 90 degrees) prior to March 29, 2007, and range of motion to 80 degrees or more beginning that date.  

4.  Throughout the appeal period, there has been no additional functional impairment not contemplated by the ratings in effect at the time, and the schedular criteria have been adequate, for both shoulder conditions.  

5.  A chronic dermatological disorder, to include recurrent skin rash, is not shown to have been of service onset.


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for an evaluation in excess of 20 percent for a service-connected lumbar spine degenerative disc disease with degenerative changes have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237-5243 (2012).    

2.  The criteria for an evaluation in excess of 10 percent for right shoulder bursitis with degenerative changes prior to March 29, 2007, and in excess of a 20 percent rating beginning that date, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5019-5201 (2012).    

3.  The criteria for an evaluation in excess of 10 percent for left shoulder bursitis prior to March 29, 2007, and in excess of a 20 percent rating beginning that date, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5019-5201 (2012).    

4.  A dermatological disorder, to include recurrent skin rash, was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) Compliance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In letters dated in March 2005, prior to the initial adjudication of the claim, the RO advised the claimant of information necessary to substantiate the claims.  She was advised of various types of lay, medical, and employment evidence that could substantiate her claims.  

In a letter dated in October 2010, the RO provided more detailed information concerning the information necessary to substantiate the claims currently on appeal.  The Veteran was informed the Veteran that in order for an increased rating to be granted, evidence must show the condition had become worse.  The Veteran was also informed that a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon the Veteran's employment.  See Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009).  He was also provided with information regarding effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although this letter was not sent until after the initial adjudication of the claim, it was followed by readjudication and the issuance of a supplemental statement of the case in January 2012.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Hence, the VCAA notice requirements have been satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.    

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, VA obtained the Veteran's service treatment records and all of the identified and available post-service private and VA treatment records.  

Pursuant to the Board remand in September 2010, the Veteran was requested to identify all additional medical treatment providers since August 1986 for the disorders currently on appeal, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified (to include any TRICARE records and other military medical records possibly located at the National Personnel Records Center in St. Louis, Missouri).  The Veteran did not respond with any additional information or records.  

Also pursuant to the remand, the RO requested additional post-service treatment records from Fort Stewart, Winn Army Community Hospital, and Tuttle Army Health Clinic; no additional records were available.  The RO indicated that the Veteran had submitted his post-service military facility treatment records himself, in June 2005.  In this regard, those records show treatment at Tuttle Army Health Clinic and Fort Stewart.  Although Winn ACH (which is at Fort Stewart) was not specifically mentioned, that facility stated, in March 2007, that there were no records for the Veteran.  The National Personnel Records Center (NPRC) informed the RO/AMC in October 2010 and again in January 2011 that there were no further records available.  Moreover, the only treatment claimed by the Veteran at Winn ACH was treatment for a back condition from 1988 to 1991; the Veteran is service-connected for a back condition, and the issue concerning that claim is the current rating to be assigned, which would not be helped by records of treatment from 1988 to 1991, given the presence of records dated both before and after that period.  Therefore, the Board finds that there has been substantial compliance with the remand development order.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the Veteran is entitled to substantial compliance with the Board's remand directives).  

In addition, the Veteran was afforded VA examinations in April 2005, March 2007, and October 2011.  For the issues decided in this decision, the opinions are sufficient for the Board to make an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As discussed below, the Board finds that additional efforts are not required to try to examine the Veteran's claimed skin condition during a period of exacerbation.  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating musculoskeletal disabilities, VA must consider whether a higher evaluation is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Nevertheless, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, functional impairment must be supported by adequate pathology.  Id.; Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (both citing to 38 C.F.R. § 4.40).  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The standard for marked interference with employment required for an extraschedular evaluation is less than the standard for a TDIU rating.  Id.

Under Thun, there is a three-step analysis in determining whether referral for extraschedular consideration is appropriate.  The initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

A.  Lumbar Spine

The Veteran contends that he suffers from back pain which limits his ability to stand or walk for prolonged periods, and causes debilitating pain.  In April 2005, he submitted several lay statements from acquaintances including co-workers, who reported their observations of the Veteran's deteriorating physical condition, due to a number of disabilities, including a back disability.  

On a VA examination of the spine in April 2005, the Veteran stated that the pain in his low back was dull and constant and could radiate into the groin and leg.  He could not walk or stand longer than approximately 15-20 minutes, which precipitated a flare or worsening of the pain.  He had occasional numbness or tingling in his lower legs, but no weakness in the legs or bowel or bladder complaints.  The flares lasted differing periods of time.  On examination, forward flexion was to 60 degrees, extension to 20 degrees, and lateral rotation was to 20 degrees bilaterally.  There was no change on repetitive motion.  There was no pain to palpation and the paraspinal musculature was symmetric.  Lower extremity motor strength was 5/5 and sensation was intact to light touch.  X-rays revealed disc space narrowing and osteophyte formation at L4/5.  The examiner noted that he was not incapacitated by a flare of pain.  The diagnosis was degenerative disc disease of the lumbar spine.

Private treatment records include a March 2006 report for follow-up after facet joint injections.  He reported that it was the fist time in years that he had not had terrible back pain, and he was no longer having the pain that was shooting down his left leg.  He had a return of his pain recently, but he had been able to start running more and had been more active.  On examination, his back was moderately tender over the lumbosacral junction, left greater than right, over the lower lumbar facet areas.  He had increased pain with extension and even more so with extension plus rotation.  The impression was mostly mechanical low back pain with facet arthritis, improved somewhat.  

On a VA examination in March 2007, the Veteran said his low back condition had been progressively worse since its onset.  He said he had constant, moderate pain in the low back, with radiation to the left leg, an electric shock/tingling sensation.  He said that there were flare-ups of severe symptoms, weekly, lasting for hours.  The precipitating factors were prolonged standing.  He said that his back interfered with his work duties.  He had no incapacitating episodes during the past 12 months.  He said he had lost 8 weeks of work during the past year due to elbow surgery and back injections.  

On examination, there was no spasm atrophy, guarding, tenderness, or weakness.  On physical examination the back appeared normal, with no scoliosis detected.  There was pain on motion, and the Veteran had an antalgic gait.  On range of motion testing, forward flexion was to 40 degrees; extension to 15 degrees; lateral flexion to 30 degrees bilaterally; and lateral rotation to 45 degrees bilaterally.  For all of these, the pain began at the motion reported, and there was pain, but no additional loss of motion, on repetitive motion.  Sensation in the lower extremities was reduced on vibration, pinprick, and light touch examination, and there was absent ankle jerk and reduced knee jerk, but motor function was normal and there was no diagnosis of lower extremity radiculopathy.  There was no muscle atrophy.  X-rays disclosed mild scoliosis and disc space narrowing and L4/5 and L5/S1.  The diagnosis was degenerative disc disease and arthritis of the lumbar spine.  The examiner stated that there were significant effects on occupation, with pain and difficulty walking, bending, and stooping.  

On a VA examination in October 2011, the Veteran reported weekly flare-up of lower back pain relieved by over-the-counter medications.  Range of motion testing revealed forward flexion to 75 degrees, with pain at that point.  For extension, lateral flexion, and lateral rotation, range of motion was to 30 degrees or more with no objective evidence of pain on motion.  After three repetitions, forward flexion was to 85 degrees, while the other measurements remained the same.  The examiner stated that the Veteran did not have additional limitation of motion in the thoracolumbar spine following repetitive-use testing.  He had functional loss or impairment, with less movement than normal and pain on movement.  There was no interference with sitting, standing, and/or weight-bearing.  There was no localized tenderness.  There was guarding or muscle spasm severe enough to result in an abnormal gait, but not abnormal spinal contour.  Strength in the lower extremities was normal.  Deep tendon reflexes were normal in the knees and hypoactive in the ankles.  Sensory examination was normal in the lower extremities.  Straight leg raising was negative bilaterally.  The Veteran did not have any radicular pain or other signs or symptoms due to radiculopathy.  The Veteran did not have any other neurologic abnormalities related to the thoracolumbar spine.  The Veteran had intervertebral disc syndrome but no incapacitating episodes over the past 12 months.  He used a cane, which he stated was for occasional use during flare-ups of lower back pain for support.  The examiner concluded that the Veteran's thoracolumbar spine condition did not impact his ability to work.  

Under the General Rating Formula for Diseases and Injuries of the Spine, as pertinent to the thoracolumbar spine, the criteria are as follows:

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height, warrants a 10 percent rating.  38 C.F.R. § 4.71a, Codes 5235-5243.  

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, a 20 percent rating is warranted.  Id.

For forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine, a 40 percent rating is warranted.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id.  Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Cullen v. Shinseki, 24 Vet. App. 74 (2010).  

The general formula rating criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  38 C.F.R. § 4.71a, Codes 5235-5243. 

Throughout the appeal period, the Veteran has been in receipt of a 20 percent rating for his low back disability.  For a higher rating, symptoms must more closely approximate forward flexion limited to 30 degrees or less, or ankylosis.  The medical evidence does not show limitation of forward flexion to 30 degrees or less, and ankylosis, either favorable or unfavorable, has not been shown.  Further, such symptoms have not been demonstrated at any time during the appeal period.

In this regard, VA examinations have shown forward flexion of the lumbar spine ranging from 40 degrees (in March 2007) to 75 degrees (in October 2011).  These ranges of motion were reported at the point where pain began.  Moreover, range of motion was found to be present in all directions.  Extension was limited to 15 degrees in March 2007, but was 20 degrees in April 2005 and 30 degrees in October 2011.  Lateral movements ranged from 20 degrees to 45 degrees.  Thus, ankylosis has not been shown.  Muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour is contemplated by the 20 percent rating currently in effect.  

Furthermore, there has been no additional limitation of motion due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  Indeed, on the most recent examination, flexion actually increased 10 degrees after repetitive motion.  In this case, the Veteran's range of motion was limited by pain, with pain at 45 degrees of flexion.  The examiner in March 2007 stated that there were significant effects on occupation, with pain and difficulty walking, bending, and stooping, but the examination itself did not show limitations to an extent which would more closely approximate the criteria for a higher rating, based on functional impairment.  Moreover, the October 2011 examiner concluded that the Veteran's thoracolumbar spine condition did not impact his ability to work.  "Although pain may cause a functional loss, pain itself does not constitute functional loss."  Mitchell v. Shinseki, 25 Vet. App. at 37.  Functional impairment must be supported by adequate pathology.  Id.  In this case, the spinal pathology shown on X-rays has been minor, and specific tests of functional impairment have not shown limitations to the extent he described.  

Under the general formula for rating back disabilities, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Codes 5235-5243 Note (1).  However, the evidence does not show neurologic symptoms or disability, which would warrant a separate rating.  At the time of the April 2005 VA examination, while the Veteran expressed subjective complaints of occasional radiating pain, lower extremity motor strength was 5/5 and sensation was intact to light touch.  The private doctor in March 2006 diagnosed mostly mechanical low back pain.  In addition, in March 2007, sensation in the lower extremities was reduced on vibration, pinprick, and light touch examination, and there was absent ankle jerk and reduced knee jerk, but motor function was normal and there was no diagnosis of lower extremity radiculopathy.  Moreover, in October 2011, the examiner noted that the Veteran did not have any radicular pain or other signs or symptoms due to radiculopathy, or other neurologic abnormalities related to the thoracolumbar spine.  Thus, although there were subjective complaints in March 2007 that were confirmed to some degree clinically at that time, the record otherwise does not provide findings that support the assignment of separate ratings based on neurological impairment.

The examiner in October 2011 diagnosed the Veteran as having intervertebral disc syndrome.  Although there are no studies of record, such as magnetic resonance imaging (MRI), showing intervertebral disc syndrome, assuming that this condition is present, intervertebral disc syndrome may also be rated based incapacitating episodes, instead of under the general formula, if a higher rating will result.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  When rated based on incapacitating episodes, different ratings are assigned based on the number and duration of incapacitating episodes, defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Veteran does not claim, nor does the evidence otherwise indicate, that he has had any incapacitating episodes.  Therefore, a rating on this basis is not warranted.  

Finally, with respect to whether referral for extraschedular consideration is warranted, the Board finds that the Veteran's back disability picture is contemplated by the rating schedule, which provides for higher evaluations for low back disorders.  The evidence of record does not support limitation of activities, beyond that contemplated by the schedular evaluation in effect.  All of the Veteran's symptomatology associated with his back disorder has been taken into account in the current assigned rating.  As such, the schedular criteria are considered to be adequate; and because this is the case, it is not necessary to proceed to the second step, a discussion of whether the exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms," such as "marked interference with employment" and "frequent periods of hospitalization."  

The Board would further note that because the Veteran is currently employed and is not specifically claiming that he cannot work due to this service-connected disability, the Board does not find that an implied claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).

Therefore, the Board concludes the Veteran's low back symptoms do not more closely approximate a rating in excess of 20 percent rating.  Further, such symptoms have not been demonstrated at any time during the appeal period.  In reaching this determination, the Board has considered the medical evidence of record, as well as the Veteran's statements and lay statements submitted on his behalf in April 2005.  However, the symptoms reported in the lay statements are more vague than the specific symptoms and history obtained in connection with the various examination reports.  What few treatment records there are also provide more specific findings.  These specific findings are more probative than the vague, general statements as to the Veteran's condition, and, as such, carry less weight.  Thus, the preponderance of the evidence is against the claim for an evaluation in excess of 20 percent, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Right and Left Shoulder Disabilities

The Veteran contends that his shoulder conditions cause pain, and limit his ability to use his shoulders.  He asserts that he cannot sit at a computer for a long period of time without a worsening of his shoulder pain.  The numerous lay statements dated in April 2005 include reports of shoulder pain.

On the VA examination in April 2005, the Veteran complained of bilateral shoulder pain, worse on the left.  He could not do any sort of heavy lifting or working out and stretching and reaching were difficulty for him.  In the left shoulder, forward flexion was to 120 degrees, and abduction to 100 degrees, with complaint of pain and stiffness at that point.  In the right shoulder, forward flexion was to 140 degrees, and abduction to 140 degrees, with complaint of pain and stiffness at that point.  There was no change in either shoulder with repetitive motion.  X-rays of the shoulders were normal, and the diagnosis was bilateral shoulder bursitis.  

In January 2006, the Veteran was evaluated by a private physician for right shoulder pain, which he said had been really bad over the past 4 or 5 months, and had been preventing him from doing activities.  On examination, in the left shoulder, he had full abduction, elevation, and internal and external rotation.  In the right shoulder, he had abduction only to about 120 degrees, and elevation to 160 degrees.  Motor was 5/5, and sensation was intact.  He had positive impingement sign, and the impression was impingement syndrome, right.  X-rays revealed no dislocation, arthritis, or other abnormalities.  He was given an injection but when seen for follow-up, stated that he injection had not helped.  A MRI of the right shoulder in February 2006 disclosed degenerative changes of the shoulder, and a suspected under surface tear/rim rent of the anterior fibers of the supraspinatus tendon.  The Veteran did not provide any records of follow-up for the shoulder after this study.  

On a VA examination in March 2007, the Veteran reported progressively worse pain in the shoulders since service.  He was right-handed.  He reported pain with weekly flare-ups preventing him from lifting objects.  There was no stiffness, weakness, or dislocation.  On examination, in the right shoulder, forward elevation was to 90 degrees, and abduction to 90 degrees.  The pain began at the end of the reported motion.  There was no additional limitation of motion on repetitive use.  For the left shoulder, forward elevation was to 90 degrees and became painful at 85 degrees.  Abduction was to 80 degrees, with pain beginning at the end of the reported motion.  There was no additional limitation of motion on repetitive use.  X-rays showed mild degenerative changes in the right acromioclavicular joint.  The left shoulder was normal.  The diagnosis was bilateral shoulder bursitis with mild degenerative joint disease of the right shoulder.  He had significant effect on occupational activities, with pain with lifting and carrying, and his shoulders hurt with prolonged use of the computer.  

On the VA examination in October 2011, the Veteran reported no flare-ups impacting the function of the shoulders.  Range of motion in the right shoulder was to 180 degrees of flexion, with pain beginning at 90 degrees.  Abduction was to 180 degrees, with pain beginning at 160 degrees.  In the left shoulder, flexion and abduction were to 180 degrees, with no objective evidence of painful motion.  After three repetitions, flexion and abduction were to 180 degrees bilaterally.  The examiner stated that there was no additional limitation of motion in either shoulder following repetitive use testing, and no function loss or functional impairment in the shoulder or arm.  He did not have localized tenderness or pain on palpation, or guarding, and muscle strength was normal.  He did not have any ankylosis, and an impingement test was negative.  There was no history of recurrent dislocation or subluxation.  He did not have any acromioclavicular joint condition.  Concerning functional impairment, the examiner said that his shoulder condition impacted the Veteran's ability to work, noting that the Veteran said that since he was right-handed, any activity with the right shoulder was painful affecting any work he did.  

In assigning the 10 percent rating, the RO rated the condition under diagnostic code 5019-5201.  Diagnostic code 5019 pertains to bursitis, and provides that bursitis will be rated on the basis of limitation of motion of the affected part, as degenerative arthritis.  The Veteran has now been found to have degenerative changes in the right shoulder.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, warrants a 10 percent evaluation; with the addition of occasional incapacitating exacerbations, a 20 percent evaluation is warranted.  38 C.F.R. Part 4, Code 5003 (2012).  

Diagnostic code 5201 pertains to limitation of motion of the arm.  Limitation of motion of the arm is rated 20 percent when limited to the shoulder level.  When limited to a point midway between the side and shoulder level, a 20 percent rating is warranted if involving the minor arm, and a 30 percent rating is applicable for the major arm.  For limitation of motion to 25 degrees from the side, 30 percent and 40 percent ratings are warranted for the minor and major arms, respectively.  38 C.F.R. § 4.71a, Code 5201.  Forward elevation and abduction to 90 degrees is at the shoulder level 38 C.F.R. § 4.71a, Plate I.  

Prior to March 29, 2007, the Veteran was in receipt of a 10 percent rating for each shoulder.  The evidence pertaining to the Veteran's shoulders prior to that date shows forward elevation and abduction of both shoulders exceeded 90 degrees.  Although on the April 2005 VA examination, abduction in the left shoulder was only to 100 degrees, this is higher than shoulder level, and in January 2006, he had full abduction and flexion in the left shoulder.  There is no other evidence indicating that prior to March 29, 2007, the range of motion in either shoulder was limited to 90 degrees.  

On March 29, 2007, the Veteran underwent a VA examination, which showed that in the right shoulder, flexion and abduction were limited to 90 degrees.  For the left shoulder, forward flexion was limited by pain to 85 degrees, and abduction was limited to 80 degrees.  Although warranting a 20 percent rating in each shoulder, the limitation of motion did not more closely approximate the criteria for a higher rating.  In this regard, flexion and abduction in the right shoulder were to 90 degrees.  Flexion and abduction in the left shoulder were less, to 85 and 80 degrees, respectively, but for a higher rating in the left (minor) arm, limitation of motion to 25 degrees from the side is contemplated.  The October 2011 VA examination likewise does not show symptoms more closely approximating a rating higher than 20 percent for either shoulder.  At that time, forward flexion of the right shoulder became painful at 90 degrees, while abduction became painful at 160 degrees.  In the left shoulder, flexion and abduction were to 180 degrees, with no objective evidence of painful motion.  

As for other diagnostic codes involving the shoulder, the Veteran does not have, in either shoulder, ankylosis of the scapulohumeral articulation (diagnostic code 5200), or fibrous union, nonunion, or loss of head of the humerus (diagnostic code 5202).  He does not have dislocation or malunion, or nonunion of any joint involving either shoulder (diagnostic codes 5202, 5203).  

Although the Veteran states that he has difficulty lifting, due to his shoulder conditions, functional impairment beyond that contemplated by the ratings in effect during the appeal period has not been shown.  In this regard, the Board has relied on the range of motion findings reported to be at the point where pain begins.  Tests of strength have been normal.  Although the most recent examiner said that his shoulder condition impacted his ability to work, noting that the Veteran said that since he was right-handed, any activity with the right shoulder was painful affecting any work he did, as noted above, pain itself does not constitute functional loss.  See Mitchell, supra.  Moreover, the examiner did not report any objective findings of additional limitation of motion due to repeated use or during flare-ups.  In summary, there were no findings which would more closely approximate the criteria for a higher rating, based on functional impairment.  

The Board also finds that the Veteran's shoulder disabilities have been contemplated by the rating schedule throughout the appeal period.  The rating schedule provides for higher evaluations for shoulder disorders, but the Veteran's symptoms have not met the criteria.  The evidence of record does not support limitation of activities, beyond that contemplated by the schedular evaluation in effect.  The Board finds that all of the Veteran's symptomatology associated with his shoulder disorders has been taken into account in staged ratings of 10 percent for each shoulder prior to March 29, 2007, and 20 percent effective that date.  As such, the schedular criteria are considered to be adequate; and because this is the case, it is not necessary to proceed to the second step, a discussion of whether the exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms," such as "marked interference with employment" and "frequent periods of hospitalization."  

In sum, the symptomatology of the Veteran's right shoulder bursitis with degenerative arthritis has not more closely approximated the criteria for a rating in excess of 10 percent prior to March 29, 2007, or a rating higher than 20 percent effective that date.  Likewise, the Veteran's left shoulder bursitis has not been manifested by symptoms more closely approximating the criteria for a rating higher than 10 percent prior to March 29, 2007, or higher than 20 percent, effective that date.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Further, the schedular criteria are adequate.  Thus, the preponderance of the evidence is against the claims for higher ratings, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.  

The Board also notes that because the Veteran is currently employed and is not specifically claiming that he cannot work due to this service-connected disability, the Board does not find that an implied claim for TDIU has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).

III.  Service Connection for a Skin Disability

Background

Service treatment records show that in July 1980, the Veteran complained of a groin rash of about 3 weeks duration.  The rash seemed to be basically circular and raised along the edges.  He was diagnosed as having "jockey itch" of the left groin, and was prescribed Tinactin.  

In April 1985, the Veteran complained of a rash, thought to be contact dermatitis.  

In November 1985, he complained of an itchy rash on the legs, face, and neck, present for 6 months.  On examination, he had a dry skin rash of the face and ankles, diagnosed as seborrheic dermatitis.  Two weeks later, he was seen again, complaining of his legs itching.  He gave a history of a pruritic rash for 6 months on both legs.  On examination, there were 3x4 cm patches which were erythematous with scales on the lower pre-fibula area, with small red excoriations in the distal portion of the lesions.  He also had red macules in the right pre-tibial area with possible puncture wound and slight tenderness.  There was no lymphadenopathy or streaks.  The assessment was lesions, probably dermatitis.  

He was thereafter seen for follow-up a month later, in December 1985, still complaining of a pruritic rash.  He had excoriated lesions, erythematous in nature.  

In January 1986, he was seen in a dermatology clinic, for, first, a lower leg skin rash, with primary plaques and secondary excoriations, erythema, and scales.  He had had the lesions since April 1985, and had been given creams and steroids, with intermittent relief.  The rash was pruritic.  The assessment was dry skin dermatitis.  He was also seen at that time for seborrheic dermatitis of the face and ears, with primary plaques and secondary erythema and scales.  He had been using the same creams on the face as on the lower extremities, with intermittent resolution.  The assessment was seborrheic dermatitis.  

On the May 1986 separation examination, the Veteran reported a recurrent skin rash on the lower legs and the face.  

Records of the Veteran's treatment in a military facility as a retiree show that in November 1994, the Veteran was seen with the complaint of a recurrent rash on the nose.  He complained of a rash which was red, scaling, peeling, and itching on the face, which had not resolved completely for 2-3 years.  It had been present for on an off-and-on basis for 9 years.  The impression was seborrhea.  A week later, he was given cream for skin problems on his face, which did not help.  He had been seen the previous week for seborrhea of the face for 9 years.  On examination, he had butterfly erythema with minimal scale.  The impression was seborrhea.  On a December 1994 consult, the Veteran's seborrheic dermatitis was thought to be well-controlled.  

In June 1995, he complained of an itchy rash on the arms and legs.  He had diffuse erythematous pruritic lesions.  In June 1995, he was referred to dermatology.  He complained of a persistent pruritus on the legs and arms despite steroid cream.  He had a 4-week history of itching of the legs.  On examination, he had xerosis.  The assessment was xerosis with secondary pruritus.  

At an RO hearing in March 2007, the Veteran testified that he suffered from a recurrent rash, which could appear at any place on his body, including the face, legs, groin, and trunk.  Currently, he said that he had a patch of his scaly, itchy skin condition on his back, about the size of his hand.  He said he treated the rashes himself with over-the-counter creams.  

On a VA examination in March 2007, the Veteran reported an intermittent rash beginning when he was in the military, manifested by itching and scaling.  Currently he was rash-free.  The examiner was not able to provide an opinion without resort to speculation, because the Veteran was treated several times for dermatitis in service.  The jock itch and folliculitis resolved and were not currently claimed as a problem.  There was no evidence that the military ever diagnosed the cause of his recurrent dermatitis, and he was not currently seeing a dermatologist for the intermittent rashes.  He treated the rashes with over-the-counter hydrocortisone cream.  Due to the generic term used in service to describe his rashes, and as there is no rash of any type present on examination, the examiner could not provide an opinion.  

The Veteran was afforded another VA examination in October 2011; however, again, no skin condition was present.  The Veteran said that since his last examination, he had the same itching and occasional red rash after itching on the nose and front of both legs.  He reported that he used topical corticosteroids usually 2-3 times a week.  On examination, the Veteran did not have any visible skin condition.  The examiner concluded that since dermatitis had resolved with no known residuals, an opinion as to service onset could not be provided.  



Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §S 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (here the Federal Circuit distinguished between the examples of a broken leg versus cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377. 

Here, the Veteran is competent to describe his skin symptoms.  However, he is not competent to identify the underlying medical condition, i.e., a diagnosis for a skin condition.  In this regard, although the Veteran believes that he has had just one single skin condition, which moves around his body to different areas, given the differing diagnoses for his symptoms reported in the past, and the intermittent and movable nature of the symptoms, the record does not support the existence of a single condition.  For example, in November 1985, two types of rash were identified.  His diagnoses have included contact dermatitis, seborrhea, folliculitis, "jockey itch" and xerosis and more general dermatitis.  

Additionally, he has not reported a contemporaneous medical diagnosis; indeed, he is unaware of a diagnosis for the symptoms.  Finally, his lay testimony describing symptoms at the time has not supported a later diagnosis by a medical professional; to the contrary, both examiners, in 2007 and 2011, were unable to provide a diagnosis based on the Veteran's history and information from his claims file.  

This was based in part on the lack of any symptoms present on the examinations.  When a claimant's medical history indicates that the condition undergoes periods of remission and recurrence, VA may be required to provide a medical examination during the period of recurrence in order to provide a proper disability rating.  Ardison v. Brown, 6 Vet. App. 405, 407.  In this case, the Veteran has reported that his skin condition is intermittent and unpredictable.  Given this history, it would be difficult, if not impossible, to schedule an examination during a period of exacerbation.  See Voerth v. West, 13 Vet. App. (1999) (feasibility of scheduling an examination during an exacerbation is a factor in determining whether VA has a duty to provide such an examination).  In this regard, at his RO hearing in March 2007, the Veteran said that at that time, he had a patch of scaly, itchy skin condition on his back, about the size of his hand, yet on his VA examination 2 weeks later, there were no symptoms of any skin condition present, nor is there any indication that the Veteran pointed out this recent area of active symptoms to the examiner.  

A conclusion that a diagnosis or etiology opinion is not possible "without resort to speculation" is a medical conclusion just as much as a firm diagnosis or a conclusive opinion; therefore, the conclusion must be supported by evidence.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Although an examiner's conclusion, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection, the remainder of the report must be considered as evidence of whether the disability was incurred in service.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  

Here, the examiner in March 2007 was unable to provide an opinion because of the lack of any current findings, and the lack of specificity of a diagnosis in service.  

The record reflects that in service, the Veteran had an isolated complaint of jock itch in 1980.  Then, from November 1985 to January 1986, he was seen, with at least two separate types of skin conditions noted.  He reported a history of symptoms since April 1985, although treatment in April 1985 was for a rash thought to be contact dermatitis.  

After service, he was treated from November 1994 to December 1995, and again in June 1995 for a skin rash.  As indicated above, there is no medical evidence of the presence of a skin condition for the past 17 years, and, when previously treated, the evidence did not show uniformity of symptoms or diagnosis.  As discussed above, the Veteran's lay testimony does not satisfy the requirements for establishing service connection on the basis of lay evidence.  There is simply not enough information in the Veteran's favor to place the evidence in equipoise.  

In sum, the Veteran was treated in service for a number of skin conditions, and then after service, for a short period of time.  No clear etiology or single diagnosis was established; there were several different diagnoses or assessments provided during the time of his treatment.  It is not known whether the Veteran's recurrent symptoms, which involve various parts of his body from his face to his legs, represent a single condition, much less whether the etiology extends back to service.  The symptoms have proven elusive to examine; the rash he described at a hearing in March 2007 was completely gone by the time of an examination two weeks later.  In view of all of these factors, the Board finds that evidence is against the claim for service connection for a skin condition.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz; Gilbert.  


ORDER

Entitlement to an increased rating for degenerative disc disease with degenerative changes of the lumbar spine, currently assigned a 20 percent evaluation, is denied.

Entitlement to an increased rating for right shoulder bursitis with degenerative arthritis, assigned a 10 percent rating prior to March 29, 2007, and a 20 percent evaluation effective that date, is denied.

Entitlement to an increased rating for left shoulder bursitis, assigned a 10 percent rating prior to March 29, 2007, and a 20 percent evaluation effective that date, is denied.

Entitlement to service connection for a dermatological disorder, to include recurrent skin rash, is denied.


REMAND

Bilateral Knee Condition

Although the Veteran was afforded a VA examination concerning the knees in October 2011, because of the equivocal history, which was not discussed by the examiner, an additional examination is warranted, to include X-rays.  

In this regard, the Veteran is documented to have been on Airborne status during a significant part of his period of active duty, during which time he had multiple parachute jumps.  He had several knee complaints during service, and, although no cause was clearly identified, X-rays were recommended on two documented occasions, but no X-ray reports are available.  However, he was noted to be a good candidate for traumatic arthritis in November 1980, and on an orthopedic consult, thought to have probable early degenerative joint disease from bad parachute landing falls.  In December 1982, he was diagnosed as having chondromalacia of the right knee.  In April 1985, the Veteran complained of pre-tibial pain, assessed as tendinitis.  

After service, although there have been several complaints of knee pain, again, no cause for the pain has been identified.  A MRI scan of the knees in August 1994 was normal; it was noted that there was no chondromalacia.  The only X-rays on file, dated in October 1995, were normal, except for an incidental finding of a small bony protuberance along the distal left femoral metaphysis, consistent with a benign osteochondroma.  In August 2001, the Veteran was seen for an initial evaluation at a VA facility, and he reported a history which included degenerative joint disease of the knees with chronic pain, but without X-ray evidence of arthritis.  

On a VA examination in October 2011, no X-rays were available or obtained.  The examiner concluded that there was no knee disability present, and, therefore, did not offer an opinion as to service onset.  This examination, however, was in the Disability Benefits Questionnaire format, and, as such, not entirely responsive to the Veteran's contentions.  For example, no explanation as to his complaints of giving way and/or locking was provided; the presence or absence of crepitance was not noted; nor did the examiner indicate whether he had chondromalacia.  

The Veteran contends that he has had knee pain, with occasional giving way, since service, and the treatment records lend support to his assertions.  In view of his ongoing complaints, the occasional positive findings, and the suspicion, in service, that he may have arthritis due to his parachute jumps, the Board finds that an additional examination, which addresses these concerns, should be provided.  

Elbows

The Veteran also claims service connection for a bilateral elbow condition.  He underwent surgery for left lateral epicondylitis in May 2005.  He was afforded a VA examination in October 2011; at that time, the examiner concluded that he did not have a right elbow condition, and that the left elbow post-surgical residuals were first shown in 2005, more than 17 years after service, and there was no objective evidence of the condition in service or shortly thereafter.  

However, the examiner did not address the report of a bone scan in service.  This whole body scan in June 1985, obtained due to complaints of foot pain, was noted to reveal questionable mild nonspecific increased tracer accumulation in the elbows which "apparently were symptomatic."  There is no further comment in the service treatment records on this report.  The Board does not possess the necessary medical expertise to interpret this finding, or to conclude that the finding is relevant or irrelevant.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002) (Board must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision); Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board is prohibited from making conclusions based on its own medical judgment).  

In the previous remand, the Board also requested that the RO consider whether a bilateral elbow condition is due to or aggravated by the service-connected bilateral shoulder disability.  This must also be addressed.  

Therefore, another examination must be provided, to determine whether the Veteran has any current elbow disability related to that bone scan finding.  Moreover, the Veteran's symptom history cannot be rejected for no reason, although it may be found incredible or outweighed by other evidence.  

Venous Disability of the Lower Extremities

Concerning the claim for a venous disability of the lower extremities, on the May 1964 induction examination, the Veteran was noted to have mild varicose veins.  On the May 1966 separation examination, he was noted to have superficial varicose veins in the lower extremities.  However, the enlistment examination for his second period of service, in May 1967, did not disclose varicose veins.  Service treatment records show that in October 1975, the Veteran complained of varicose veins in both lower legs, "now aggravated by prolonged activity."  On examination, he had significant varicosities in the medial aspect of the lower legs.  He was referred for a consultation, with a history of his varicosities having become more significant and painful with increased activity.  On the consultation, the Veteran was noted to have superficial varicosities, bilateral, mostly positional.  On the November 1982 examination, the Veteran reported a history of cramps in the legs.  Varicose veins of the lower extremities were noted when the Veteran was being evaluated for a skin condition in November 1985.  He reported varicose veins on the May 1986 separation examination, although no specific findings were noted.  

After service, VA treatment records dated from 2001 to 2003 show leg cramps and a history of phlebitis.  Private medical records show that the Veteran was evaluated in June 2004 for ongoing problems with the venous system in his legs.  He had started noticing varicosities as a young teenager.  He had been treated with sclerotherapy in both legs in the remote past.  Over the past two years, he had had two episodes of superficial thrombophlebitis in the right calf.  The Veteran was found to have varicosities in both legs and subsequently underwent surgery.  

A veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  The burden is on VA to rebut the presumption soundness, by clear and unmistakable evidence, both that the disorder at issue pre-existed service, and was not aggravated by service.  See VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).    

In this case, varicose veins were noted on entrance to the Veteran's first period of service, but not on entrance to the second period of service.  Therefore, for the first period of service, the question for consideration is whether it is at least as likely as not that his varicose veins were aggravated beyond their natural progression during that particular period of service.  On the other hand, since varicose veins were not noted on entry into the second period of service, the presumption of soundness applies.  However, the Board finds that the first prong of the presumption of soundness, i.e., existence of the disorder prior to service, has been rebutted by the clear and unmistakable medical evidence of the entrance examination in May 1964 and the May 1966 separation examination.  This is also supported by the June 2004 medical record that noted the Veteran's history of varicosities as a young teenager.

Accordingly, with respect to the second period of service, VA must establish, by clear and unmistakable evidence, either that the preexisting disease did not increase in severity during service or that any increase was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231 (2012); Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).  The burden is not met by finding "that the record contains insufficient evidence of aggravation."  Horn, at 235.  The Veteran need never produce any evidence of aggravation to prevail under the aggravation prong, even if clear and unmistakable evidence establishes that the disease preexisted service.  Id.  In other words, the burden is never shifted back to the Veteran to show that his disability increased in severity during service.  Id.  

In addition, the question of whether the Veteran has deep vein thrombosis or other condition, such as thrombophlebitis, which is part of, or caused or aggravated by, varicose veins, must be addressed.  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2012).  

Therefore, the Veteran must be afforded an examination which addresses these matters.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an appropriate VA examination to determine whether the Veteran has a chronic disability of one or both knees (to include degenerative joint disease and/or chondromalacia), or one or both elbows.  If so, provide the diagnoses and an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any such disability had its onset in service.  The claims folder must be made available to the examiner for review in conjunction with the examination.  
   
   * Concerning the knees, the in-service findings and the Veteran's contentions must be considered.  
   
   * As to the elbows, the significance of the in-service bone scan findings and the Veteran's history must be addressed.  In addition, the examiner should address whether it is at least as likely as not (i.e., 50 percent or greater probability) that an elbow disorder was caused or aggravated (worsened) by a service-connected bilateral shoulder disability.

All indicated studies, such as X-rays, must be accomplished and the results reviewed prior to the final examination report.  The rationale for all opinions expressed must be provided, to include the specific information relied upon for the conclusions reached.  If feasible, the opinion should be provided in a narrative, rather than DBQ, format, to ensure that all questions are fully addressed. 

2.  Schedule the Veteran for an appropriate VA examination to determine the etiology of his venous disability of the lower extremities.  The claims folder must be made available to the examiner in conjunction with the examination.  An examination, including a detailed history, should be performed.  The examiner must offer an opinion as to the following:

(a) Pre-existence:  The Board preliminarily finds that varicose veins were noted on entry into the first period of service and existed prior to the second period of service (discussed above), so the remaining questions are:  

With respect to the first period of active service:

* Is it at least as likely as not that varicose veins were aggravated beyond the natural progression of this condition?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.

With respect to the second period of active service:

* Is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the varicose veins disability did not increase in severity during service? 

* Is it clear and unmistakable that any increase in the severity of varicose veins was due to the natural progress of the disease?

Please note that the Veteran need never produce any evidence of aggravation of a preexisting condition; there is a presumption of aggravation, which can only be rebutted by if clear and unmistakable to the contrary.

(b) Direct service incurrence:  Did DVT or other venous condition of the lower extremities, at least as likely as not (i.e., 50 percent or greater probability), have its onset while he was on active duty, or was such otherwise due to events in service?  

(c) Is it at least as likely as not (i.e., 50 percent or greater probability) that DVT or other venous condition of the lower extremities was due to or was aggravated (worsened) by varicose veins.  

For all of the above questions, the rationale for all opinions expressed must be provided, to include the specific information relied upon for the conclusions reached.  Because the opinion is the most important part of this examination, if feasible, the opinion should be provided in a narrative, rather than DBQ, format, to ensure that all questions are fully addressed.  

3.  After assuring compliance with the above development, and any other notice and development action required by law, the RO should readjudicate the claims on appeal, to include the issues of whether DVT or other venous condition is secondary to varicose veins, or otherwise of service onset, and whether any bilateral elbow disorder is secondary to service-connected bilateral shoulder disability.  If any claim is denied, the veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


